
	
		III
		110th CONGRESS
		2d Session
		S. RES. 621
		IN THE SENATE OF THE UNITED STATES
		
			July 23, 2008
			Mr. Reid (for himself,
			 Mr. McConnell, Mr. Akaka, Mr.
			 Alexander, Mr. Allard,
			 Mr. Barrasso, Mr. Baucus, Mr.
			 Bayh, Mr. Bennett,
			 Mr. Biden, Mr.
			 Bingaman, Mr. Bond,
			 Mrs. Boxer, Mr.
			 Brown, Mr. Brownback,
			 Mr. Bunning, Mr. Burr, Mr.
			 Byrd, Ms. Cantwell,
			 Mr. Cardin, Mr.
			 Carper, Mr. Casey,
			 Mr. Chambliss, Mrs. Clinton, Mr.
			 Coburn, Mr. Cochran,
			 Mr. Coleman, Ms. Collins, Mr.
			 Conrad, Mr. Corker,
			 Mr. Cornyn, Mr.
			 Craig, Mr. Crapo,
			 Mr. DeMint, Mr.
			 Dodd, Mrs. Dole,
			 Mr. Domenici, Mr. Dorgan, Mr.
			 Durbin, Mr. Ensign,
			 Mr. Enzi, Mr.
			 Feingold, Mrs. Feinstein,
			 Mr. Graham, Mr.
			 Grassley, Mr. Gregg,
			 Mr. Hagel, Mr.
			 Harkin, Mr. Hatch,
			 Mrs. Hutchison, Mr. Inhofe, Mr.
			 Inouye, Mr. Isakson,
			 Mr. Johnson, Mr. Kennedy, Mr.
			 Kerry, Ms. Klobuchar,
			 Mr. Kohl, Mr.
			 Kyl, Ms. Landrieu,
			 Mr. Lautenberg, Mr. Leahy, Mr.
			 Levin, Mr. Lieberman,
			 Mrs. Lincoln, Mr. Lugar, Mr.
			 Martinez, Mr. McCain,
			 Mrs. McCaskill, Mr. Menendez, Ms.
			 Mikulski, Ms. Murkowski,
			 Mrs. Murray, Mr. Nelson of Florida, Mr.
			 Nelson of Nebraska, Mr.
			 Obama, Mr. Pryor,
			 Mr. Reed, Mr.
			 Roberts, Mr. Rockefeller,
			 Mr. Salazar, Mr. Sanders, Mr.
			 Schumer, Mr. Sessions,
			 Mr. Shelby, Mr.
			 Smith, Ms. Snowe,
			 Mr. Specter, Ms. Stabenow, Mr.
			 Stevens, Mr. Sununu,
			 Mr. Tester, Mr.
			 Thune, Mr. Vitter,
			 Mr. Voinovich, Mr. Warner, Mr.
			 Webb, Mr. Whitehouse,
			 Mr. Wicker, and Mr. Wyden) submitted the following resolution; which
			 was considered and agreed to
		
		RESOLUTION
		Honoring and commemorating the selfless
		  acts of heroism displayed by the late Detective John Michael Gibson and Private
		  First Class Jacob Joseph Chestnut of the United States Capitol Police on July
		  24, 1998, and expressing the gratitude and appreciation of the Senate for the
		  professionalism and dedication of the United States Capitol
		  Police.
	
	
		Whereas Detective Gibson, born March 29, 1956, was killed
			 in the line of duty while protecting the office complex of the House Majority
			 Whip;
		Whereas Private First Class Chestnut, born April 28, 1940,
			 was killed in the line of duty while guarding the Document Room Door entrance
			 of the Capitol;
		Whereas Detective Gibson and Private First Class Chestnut
			 were the first police officers to lie in honor in the rotunda of the
			 Capitol;
		Whereas Private First Class Chestnut was the first
			 African-American to lie in honor in the rotunda of the Capitol;
		Whereas Detective Gibson was married to Evelyn and was the
			 father of 3 children;
		Whereas Private First Class Chestnut was married to Wen
			 Ling and was the father of 5 children;
		Whereas the United States Capitol Police force consists of
			 over 1,600 officers who are dedicated to the protection and security of the
			 Capitol Complex and its employees and visitors;
		Whereas the United States Capitol Police continually
			 sacrifice to provide safety and security to the Members, staff, and millions of
			 visitors each year to the Capitol Complex;
		Whereas the men and women of the United States Capitol
			 Police join with their colleagues in local law enforcement from urban to rural
			 areas coast to coast to perform their duties with honor and courage;
		Whereas while the United States Capitol Police endure
			 physical and verbal assaults in some extreme cases, the officers continue to
			 provide courteous, responsible, and diligent services in an unbiased and
			 nonpartisan manner;
		Whereas the United States Capitol Police face many threats
			 to their safety and must remain constantly alert for suspicious actions or for
			 failure to respond to requests and instructions;
		Whereas the United States Capitol Police, as the first
			 line of the defense of the Capitol, has shared in the ultimate sacrifice in law
			 enforcement;
		Whereas the United States Capitol Police are on the front
			 lines of the War on Terrorism and remain on constant alert against unauthorized
			 access to Capitol buildings, terrorism, and other threats to the Capitol
			 Complex;
		Whereas Capitol Police officers stationed throughout the
			 Capitol Complex act in a professional manner and treat Members, staff, and
			 visitors with dignity and respect;
		Whereas the United States Capitol Police consistently
			 apply security and safety measures to all, including Members of
			 Congress;
		Whereas 10 years have passed since Detective Gibson and
			 Private First Class Chestnut sacrificed their lives to protect the lives of
			 hundreds of tourists, staff, and Members of Congress on July 24, 1998;
			 and
		Whereas the United States Capitol Police is one of the
			 best trained, most highly respected law enforcement agencies in the United
			 States: Now, therefore, be it
		
	
		That the Senate—
			(1)honors and commemorates the selfless acts
			 of heroism displayed by the late Private First Class Jacob Joseph Chestnut and
			 Detective John Michael Gibson of the United States Capitol Police on July 24,
			 1998;
			(2)expresses its condolences to the wives,
			 children, and other family members of Private First Class Chestnut and
			 Detective Gibson on the 10-year anniversary of their passing;
			(3)expresses its gratitude and appreciation
			 for the professional manner in which the United States Capitol Police carry out
			 their diverse missions;
			(4)expresses
			 appreciation for the dedication United States Capitol Police officers have for
			 protecting the Capitol Complex; and
			(5)commends the
			 United States Capitol Police for their continued courage and professionalism in
			 protecting the Capitol Complex and its employees and visitors.
			
